Citation Nr: 1760386	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  16-40 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C. § 1151 (2012) for dysphagia, claimed as the result of a failure to obtain informed consent prior to uvulopalatopharyngoplasty (UPPP) surgery in January 2008.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1958 to October 1961, December 1961 to April 1966, and from May 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2017, the Veteran, in Denver, Colorado, testified before the undersigned at a videoconference hearing.  A transcript of that hearing has been associated with the virtual file and reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The competent evidence of record demonstrates that the Veteran had UPPP surgery at a VA medical center in January 2008 to treat his sleep apnea and developed dysphagia as a result of the procedure.  The Veteran contends that he was not informed about the potential for developing dysphagia due to the procedure and, had he been so advised, he would have declined to undergo the procedure.  
A January 2008 pre-operative note indicates that a consent form was completed and signed by the Veteran, but the virtual file does not contain a copy of the full, signed consent form.  Accordingly, the AOJ should attempt to obtain a copy of the signed consent form.  


Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the virtual file all outstanding VA treatment records associated with the January 2008 UPPP surgery; specifically, a copy of the signed consent form.  If such records are missing or are otherwise unavailable, this fact should be documented and a formal finding of unavailability should be made with notice to the Veteran.  

2.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

